                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

JULIA LOUISE MCDUFFY-JOHNSON                     CIVIL ACTION NO. 19-cv-1193

VERSUS                                           JUDGE TERRY A. DOUGHTY

DANIEL A. LANE, III, ET AL                       MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      IT IS ORDERED ADJUDGED AND DECREED that Plaintiff’s complaint is

DISMISSED WITH PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915(e).

      THUS DONE AND SIGNED at Monroe, Louisiana, this the 24th day of

September, 2019.

                                             _________________________________
                                                    TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
